DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 8/25/2022 are as follows:
	Claims 1-9 are amended,
	Claims 10-19 are new,
	Claims 1-19 are currently pending.  
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 9, 10, 12, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thogersen et al. (U.S. Patent Publication No. 2010/0251753, “Thogersen”).

Regarding claim 1, Thogersen discloses a cooling machine (fig 1) comprising: 
a back plate (28, 30) comprising grating (28), wherein the grating is integrally formed with back plate (fig 1); and 
one or more evaporator fans (44), operable to draw air from an interior of the reefer container into the cooling machine, through the grille or grating (fig 1). 


Regarding claim 3, Thogersen further discloses wherein the grating surrounds holes (of 28). The limitation of “provided by drilling, cutting or another suitable machining of the back-plate after casting” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 9, Thogersen further discloses wherein the grating (28) is provided at an upper part of the back-plate (30, fig 1). 

Regarding claim 10, Thogersen discloses a reefer container (2, 4, 6, fig 1) comprising: 
a cooling compartment (16); and 
a cooling machine, comprising: 
a back plate (28, 30) comprising grating (28), wherein the grating is integrally formed with the back plate (fig 1); and 
one or more evaporator fans (44), operable to draw air from said cooling compartment into the cooling machine, through the grating (fig 1).


Regarding claim 12, Thogersen further discloses wherein the grating surrounds holes (of 28). The limitation of “provided by drilling, cutting or another suitable machining of the back-plate after casting” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 18, Thogersen further discloses wherein the grating (28) is provided at an upper part of the back-plate (30, fig 1). 

Regarding claim 19, Thogersen further discloses wherein the back-plate (28, 30) is mounted on one side of the cooling machine (fig 1), said side facing an inside of the reefer container (2, 4, 6) thereby forming an end wall in the cooling compartment (fig 1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thogersen as applied to claims 2 and 10 above, and further in view of Jenkins (UK Patent Publication GB2107443A, previously cited).

Regarding claims 2 and 11, Thogersen discloses all previous claim limitations. However, Thogersen does not explicitly disclose wherein the grating comprises layers of fibreglass forming the back-plate. Jenkins, however, discloses wherein a grating (forming holes 7) comprises layers of fibreglass forming the back-plate (3, page 2, lines 54-55). Jenkins teaches that this material is lightweight while also capable of resisting forces (page 1, lines 11-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Thogersen to provide the fiberglass layers of Jenkins in order to provide a light weight yet reliable material for transport. 




7.	Claims 4-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thogersen as applied to claims 1 and 10 above, and further in view of Vanberg et al. (U.S. Patent Publication No. 2019/0178590, “Vanberg”, previously cited).

Regarding claims 4 and 13, Thogersen discloses all previous claim limitations. However, Thogersen does not explicitly disclose wherein the grille or grating is provided by a mesh structure having different mesh sizes. Vanberg, however, discloses a grille (247, fig 2b) is provided by a mesh structure having different mesh sizes (see annotated fig 2b below). Vanberg teaches that this configuration acts as a finger guard (¶0116). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Thogersen to provide the mesh structure of Vanberg in order to allow for optimal airflow while also providing protection for the user.

    PNG
    media_image1.png
    481
    647
    media_image1.png
    Greyscale

Regarding claims 5 and 14, the combination of Thogersen and Vanberg discloses all previous claim limitations. Thogersen, as modified, further discloses wherein the grille (247, Vanberg) is provided with a more dense mesh structure in one or more local areas compared to a remaining part of the mesh of the grille (see annotated fig 2b below).

    PNG
    media_image2.png
    481
    647
    media_image2.png
    Greyscale

Regarding claims 6 and 15, the combination of Thogersen and Vanberg discloses all previous claim limitations. Thogersen, as modified, further discloses wherein the one or more local areas extends at least partly aligned with a fan (as can be seen in annotated fig 2b above, Vanberg). 


Regarding claims 7 and 16, the combination of Thogersen and Vanberg discloses all previous claim limitations. Thogersen, as modified, further discloses wherein the one or more local areas extends longer in a width direction than in a height direction of the grating (at least in the area shown below in annotated fig 2b).


    PNG
    media_image3.png
    481
    647
    media_image3.png
    Greyscale


Regarding claims 8 and 17, the combination of Thogersen and Vanberg discloses all previous claim limitations. Thogersen, as modified, further discloses wherein the local areas are positioned symmetrical in relation to a vertical axis through a centre of the grating (as evident in fig 2b of Vanberg).

Response to Arguments
8.	Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues (page 7) that Jenkins does not teach a cooling machine for a reefer container. However, the claims did not previously require a cooling machine, rather the claims were drawn to a back plate of which was employed in a reefer container for a cooling machine. The limitations were met by Jenkins as the back plate taught could be used in a reefer container for a cooling machine. 
Applicant argues (pages 7-8) that Jenkins does not teach the limitations now required by claim 1. However, Jenkins is no longer being relied upon for claim 1. Rather, newly cited Thogersen is now being relied upon to teach these limitations. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763